I concur only to emphasize two points. One is that we recognize a substantial difference between controlled accounts and regular fiduciary accounts.
By this opinion, we specifically decline to overturn the trial court's decision that Bank One had somehow established a controlled account. The trial court correctly interpreted the information presented to it.
The second issue is more a matter of semantics. It is unclear from the trial court's opinion whether or not this case was actually dismissed pursuant to Civ.R. 12(B), or whether, in fact, there was a ruling on a summary judgment motion. To the extent of the Civ.R. 12 (B) dismissal, our holding states that appellant had an obligation but also should have an opportunity to produce evidence as to "actual knowledge by Bank One. Failing that, appellant cannot win. *Page 736 
I do not necessarily agree with my colleagues that this is an action converted to summary judgment. If, in fact, it were converted to summary judgment, it would appear to me that the trial court would have granted judgment to Bank One, as opposed to dismissing appellant's case. As the trial court did not make clear its reason for its "dismissal," I presume that this action was dismissed under Civ.R. 12 (B) and, as such, a remand for a factual hearing on the "actual knowledge" issue is appropriate.